DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-14 each recite “WIRELESS ELECTROMECHANICAL DEVICE FOR DEMONSTRATING
MULTIPLE FRAGRANCES OR AROMAS” in the preamble.  The use of quotations is not proper and makes the claim language unclear as to what is being included or excluded by the claim language.     
	Claim 1 refers to the cartridge (3) both in singular and plural forms (“cartridges (3)” and “cartridge (3)”) thus making the claim indefinite since it is unclear which cartridge (3) is being referred to when a singular cartridge (3) is recited in the claim.  
Claim 1 recites the limitation "the compressor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “reducer (7) in whose shaft there is a gearing (8)” in lines 7-8 which is unclear as to what structure is being claimed.  Is the gearing (8) in the shaft or attached to the shaft?  
Claim 1 recites “upon receipt of a command, via application;” in line 9 which is indefinite since it is not clear what structure this limitation is referring to in the claim.  
Claim 1 recites “cartridge, (3)” in line 11.  It appears this should read “cartridge (3)”.
Claim 1 recites the limitation "the connector nozzle (10)" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the air inflated by the compressor" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper outlet orifice (43)" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom (21)" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the device (1)" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the facilitated change" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites and “electric motor (6)” in line 7 and an “electric motor (12)” in lines 9-10.  It is unclear if these are the same or different motors and thus the claim language is indefinite.  It is suggested that the Applicant use terms such as “first electric motor” and “second electric motor” to distinguish between two motors if that is the intended structure.  
Claim 2 recites the limitation "the positioning of the cartridges (3)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the positioning sensor (S)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the shaft of the motor (6)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the reference cartridge (3)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the side walls (30)" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the lower projection (36)" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the movement of both parts” in line 5.  However, it is unclear which “parts” the limitation is referring to and therefore held to be indefinite.  
Claim 8 recites “inside of which it receives” in line 4.  It is unclear what structure “it” is referring to in the claim and therefore held to be indefinite. 
Claim 10 recites the limitation "the covering pivoting handle (A)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the top (19)" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the top (19)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the valve (39)” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “and its converging flexible pallets (40)” in line 4.  It is unclear what structure “it” is referring to in the claim and therefore held to be indefinite. 
Claim 12 recites “the cartridge (3)/refill” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the box (20) electrochemical device (1)” in lines 4-5.   It appears this should read “the box (20) of the electrochemical device (1)” for proper grammar and antecedent basis. 
Claim 12 recites “the carousel (4) positions it under” in line 4.  It is unclear what structure “it” is referring to in the claim and therefore held to be indefinite. 
Claim 13 recites the limitation "the part itself" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the inner face" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "that given continuity to the track" in line 5.  This limitation is unclear as to what structure is being claimed.  The limitation is held to be indefinite because the scope of the claim cannot be adequately determined. 
Claim 13 recites the limitation "the opposite end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the recharge port (23) sensor (S2)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation " at the opposite end, a bung (B) constitutes a stopper on the recharge port (23) sensor (S2) of the cartridges (3) open." in lines 6-7.  This limitation is indefinite since the scope of the claim is unclear.  
Claim 14 recites the limitation "the air saturated" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the window (54)" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 5, and 9 are rejected for being dependent from a rejected base claim above.  


Allowable Subject Matter
3.	Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest a wireless electromechanical device as recited independent claim 1.   Specifically, the prior art fails to teach the combination of structural elements that make up the electromechanical device.  The closest prior art to the claimed invention is Pai (USPN 5,167,877) whom discloses an air purifier with perfume dispensing control.   However, Pai does not teach or suggest, in the claimed environment, a mechanical actuator (11) formed by electric motor (12), gearing (13) which activates a straight rack (14) drives a drawing cane (15), which pushes, and then retracts the cartridge, (3) inside the connector nozzle (10), resulting in an air flow for a flexible hose (16), from where the air inflated by the compressor (17) enters the cartridge (3), and forces the emission of the scent by the upper outlet orifice (43) of the cartridge (3) and outlet orifice (18) of the box (20); a recharge port (23) at the bottom (21) of the device (1) enables the facilitated change of the cartridges (3).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799